Citation Nr: 0708912	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1981 to 
March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 Administrative decision, in which 
the RO denied the appellant's claim for pension benefits.  
The appellant filed a notice of disagreement (NOD) in July 
2004, and the RO issued a statement of the case (SOC) in 
March 2005.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later that 
same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant did not have military service during a 
period of war.


CONCLUSION OF LAW

The requirements for basic eligibility for entitlement to 
pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the claim on appeal lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).


II.  Analysis

Under the applicable criteria, VA shall pay nonservice-
connected pension to each veteran of a period of war who 
meets the service requirements of this section (as prescribed 
in subsection (j) of this section), and who is permanently 
and totally disabled from non-service-connected disability 
not the result of his willful misconduct.  38 U.S.C.A. § 
1521(a).

A veteran meets the service requirements if he served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j).

For VA purposes, the Vietnam War Era terminated on May 7, 
1975, and the Persian Gulf War commenced on August 2, 1990.  
38 U.S.C.A. § 101(29), (33); 38 C.F.R. § 3.2(f)(i).

The appellant's Form DD-214 shows that he had active military 
service from July 1981 to March 1982.  Based on these dates 
of service, the appellant's documented period of active 
military duty occurred entirely during peacetime, between the 
Vietnam War Era and the Persian Gulf War, without one or more 
days of his service overlapping either recognized wartime 
era.

In accordance with the governing legal authority, payment of 
VA nonservice-connected pension benefits may only be made to 
veterans of a period of war.  Although the general rule 
requires that a veteran serve for a period of 90 days or more 
during a period of war, the exceptions to this rule would 
still allow payment of nonservice-connected pension to any 
individual who had at least 90 days of active military duty, 
during which there was at least one day which overlapped with 
a recognized wartime period.  The appellant does not have one 
or more days of active military service during a recognized 
period of war.  Accordingly, he is ineligible for an award of 
VA nonservice-connected pension benefits as a matter of law.

Under these circumstances, the Board finds that the claim on 
appeal must be denied.  Where as here, the law, and not the 
facts, is dispositive, the claim must be denied because of 
the absence of legal merit, or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

As the appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


